Citation Nr: 1430078	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  14-08 407	)	DATE
	)
	)


THE ISSUE

Whether a November 15, 2010 decision of the Board of Veterans' Appeals, which denied service connection for a back disability, should be revised or reversed on the grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The moving party, the Veteran, had periods of active duty for training from February 1987 to June 1987, and from June 13, 1992 to June 27, 1992.  An additional, but unverified, period of service from August 1990 to August 1991 is also shown.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 motion for revision or reversal of a Board decision dated November 15, 2010.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, et seq.  That motion was made by the Veteran's representative in an informal hearing presentation for a separate issue.  

In a March 2014 letter to the Veteran and his representative, the Board acknowledged the motion to revise and advised the Veteran and his representative to review the rules relating to such matters found at 38 U.S.C.A. § 7111 (West 2002) and 38 C.F.R. §§ 20.1400-1411 (2013).  


FINDINGS OF FACT

1.  A November 15, 2010 Board decision denied entitlement to service connection for a back disability on the basis that there was no competent evidence that the Veteran currently suffered from a back disability.  

2.  The November 15, 2010 Board decision was based on the law and evidence then of record, and it constituted a reasonable exercise of judgment.  It is not shown to have been clearly and unmistakably erroneous.  


CONCLUSION OF LAW

The criteria for revision or reversal on the grounds of clear and unmistakable error of a November 15, 2010 Board decision denying service connection for a back disability have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Framework

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and law that existed when that decision was made.  38 C.F.R. § 20.1403. See also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

The following are examples of situations that are not CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the Board's decision; (2) the Secretary's failure to fulfill the duty to assist: and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board's decision challenged, there has been a change in interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran, the name of the moving party if other than the veteran, the applicable VA file number, and the date of the Board's decision to which the motion relates.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a).

The law in existence at the time of the November 15, 2010 Board decision provided that service connection is generally warranted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

For periods of active duty for training (ACDUTRA), service connection may be granted for disabilities resulting from a disease or injury incurred in or aggravated while performing ACDUTRA; for periods of inactive duty training (INACDUTRA), service connection is only warranted for injuries incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 1131 (West 2002); 38 C.F.R. § 3.6(c), (d), 3.303 (2010).

To establish service connection, there must be a competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310 (2010).  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.


Facts and Background

The Veteran fractured his left shoulder during basic combat training in June 1987.  He injured his right shoulder during a period of ACDUTRA in June 1992.  He has been service-connected for residuals of his left shoulder injury since November 1989; he has been service-connected for residuals of his right shoulder injury since February 1997.  

An April 1998 record from Oakwood Hospital reflects that the Veteran complained of neck pain after a motor vehicle accident.  He was diagnosed as suffering from a neck strain.  A September 2001 record from Oakwood Hospital reflects that the Veteran complained of low back pain after lifting a file cabinet.  He was diagnosed as suffering from an acute myofascial strain of the lumbar spine.  An October 2001 line of duty determination from the Michigan National Guard shows that the Veteran injured himself during a period of inactive duty for training, and that this injury was incurred in the line of duty.  

In February 2006, the Veteran's representative filed a claim on his behalf for service connection for a "back condition secondary to his shoulder and clavicle conditions."  In support of this claim, the representative submitted two letters dated January 2006.  The first, from A.W.T., MD, stated that the Veteran has been "experiencing back pain on and off for a number of years."  The second, from J.K.A., MD, noted that the Veteran suffered from neck and back pain related to his shoulder disabilities.  Neither letter provided a specific diagnosis of any particular disability with regard to the Veteran's neck or back.  

In March 2006, the Veteran underwent a VA examination to determine the nature and etiology of his claimed back condition.  The Veteran complained of lower back and neck pain for one year.  He denied any history of injury, but stated that lifting and bending seemed to affect his back.  Upon examination, the Veteran had decreased range of motion in his back and neck.  X-rays of the cervical and lumbosacral spines were reported as "normal."  In the diagnosis section of the examination, the examiner wrote "normal cervical and lumbar spines without any residual trauma."  

In a July 2006 rating decision, the RO denied the Veteran's claim for service connection.  The Veteran filed a timely notice of disagreement.  In support of his notice of disagreement, the Veteran submitted two letters.  In an October 2006 letter, Dr. J.K.A. wrote that the Veteran's "back pain is secondary to his bilateral shoulder multidirectional instability."  In a November 2006 letter, Dr. A.W.T. stated that the Veteran "does complain of some intermittent low back pain," and that "it is thought that this is secondary to bilateral shoulder instability."  Once again, neither letter provided a specific diagnosis of any particular back disability.  The RO issued a statement of the case in January 2007.  The Veteran filed a timely substantive appeal. 

The Veteran submitted two additional letters in February 2008.  The first, from D.S., DC, stated that the Veteran suffers from low back pain that is related to his shoulder disabilities.  The second, from Dr. A.W.T., stated that the Veteran "continues to experience chronic low back pain which is potentially attributable to his bilateral shoulder instability."  Dr. A.W.T. further stated that the Veteran has "no history of an independent trauma to the back."  

The Veteran's representative submitted the September 2001 hospital report and the October 2001 line of duty determination in May 2008.  In an October 2010 informal hearing presentation, the representative argued for the first time that service connection on a direct basis was warranted for a back condition.  

In November 2010, the Board issued the decision currently being challenged.  The Board found that a current diagnosis of a back disorder was not shown by the evidence of record.  In support of this finding, the Board discussed much of the medical evidence cited above, but it did not discuss the September 2001 hospital report or the October 2001 line of duty determination.  The Board determined that neither the private treatment records nor the March 2006 VA examination reflect that the Veteran suffered from a chronic back or neck disability.  The Board cited Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) in support of its finding, noting that pain alone does not constitute a disability for which service connection may be granted.  The Board noted the April 1998 diagnosis of neck strain, but determined that this diagnosis was too far removed from the February 2006 claim to serve as evidence of a current diagnosis.  

The Veteran's representative filed the CUE motion at issue here in a January 2014 informal hearing presentation for a separate claim.  First, the representative argued that the March 2006 examiner did not discuss the October 2001 line of duty determination submitted in May 2008.  The representative contended that this determination belied the examiner's conclusion that the Veteran had no history of injury to his back.  

Next, the representative argued that the March 2006 examination "does not positively say that there is no chronic back disability."  The motion stated that the silence of an examiner cannot be relied on as evidence against a claim.

Finally, the motion argued that x-rays performed in March 2006 are of limited value, as they do not show disabilities such as tendonitis, small tears, bursitis, or early arthritis.  

The representative argued that the Board's denial should be withdrawn, and that the Veteran should be granted an adequate examination to fulfill the duty to assist.  The motion contended that "there is no rational basis for finding the 2006 back examination adequate or even factually accurate."  

Analysis 

As an initial matter, the Board determines that the moving party-the Veteran's representative-has met the basic filing requirements of 38 C.F.R. § 20.1404(a).  The motion was in writing and signed.  It included all requisite information, including the Veteran's name, his file number, and the date of the Board decision in question.  The representative also set forth clear and specific allegations of CUE in the November 15, 2010 Board decision being challenged.  Moreover, there is no indication that the Board's decision was appealed to the United States Court of Appeals for Veterans Claims.  Thus, it is a final Board decision.  Accordingly, the Board will adjudicate this matter rather than dismiss it without prejudice.  

In the motion, as noted previously, the Veteran's representative makes three basic allegations.  First, that the March 2006 examiner did not consider evidence that the Veteran had an in-service back injury.  Second, that the Board's determination that there was no current back disability is wrong.  And third, that x-rays performed in conjunction with the March 2006 examination were insufficient to determine whether the Veteran currently suffered from a back disability.  

With regard to the first argument, the motion is correct that the September 2001 hospital report of the Veteran's back injury and the October 2001 line of duty determination regarding that injury were not considered by the March 2006 VA examiner.  This information was submitted in May 2008, some two years after the examination was performed.  As the examiner did not have access to this information, he did not discuss it.  

For three reasons, however, this does not rise to the level of clear and unmistakable error.  First, CUE claims are necessarily focused on the resulting Board decision, not on the actions of a VA examiner who has examined the Veteran.  Regulations regarding CUE are clear that such motions must be based on "an error in the Board's adjudication of the appeal," not on the actions of a VA examiner.  38 C.F.R. § 20.1403(c).  An inadequate examination is a failure of the duty to assist, an error which is not considered CUE.  38 C.F.R. § 20.1403(d).  See also Willsey v. Peake, 535 F.3d 1368, 1373 (holding that an allegedly inadequate VA medical examination cannot form the basis of a successful CUE motion).

Second, while the examiner did not discuss the documents regarding the Veteran's September 2001 injury, the Veteran himself did not volunteer information about this injury.  The examiner's statement that the Veteran had "no history of injury" was made based on the Veteran's self-report of his medical history.  The examiner would not be expected to have knowledge of a medical history unreported by the Veteran.  Indeed, a January 2008 letter from Dr. A.W.T. also noted that the Veteran had "no history of an independent trauma to the back," suggesting that the Veteran did not report his 2001 injury to his private doctors, either.  

Finally, as discussed more thoroughly below, there is no showing that if the examiner had known of the September 2001 injury, it would change his determination that the Veteran had "normal cervical and lumbar spines."  

This determination gets to the heart of the representative's second argument, that the March 2006 examination "does not positively say that there is no chronic back disability."  Once again, three reasons support the finding that this allegation does not rise to the level of CUE.  

First, the Board disagrees with the motion's argument that the March 2006 examiner did not find no chronic back disability.  In support of its determination that the Veteran did not currently suffer from a back disability, the Board cited the March 2006 examination for the proposition that "x-rays of the cervical spine and the lumbosacral spine were normal," as well as the examiner's impression of "normal cervical and lumbar spines without any residual trauma."  While the examiner did not explicitly state that the Veteran does not have a specific cervical or lumbar spine disability, the conclusion under the impression section of the examination of "normal cervical and lumbar spines" is fairly clear.  The motion does not elucidate how else this impression should be interpreted.

Second, the Board did not rely exclusively on the March 2006 examination to support its finding that the Veteran did not currently suffer from a ratable back disability.  The November 2010 decision also noted that none of the private treatment records submitted by the Veteran contained a particular diagnosis of his claimed back disability.  Instead, each only stated that the Veteran suffered from back pain.  In 2010, as now, pain alone is not a disability for which service connection may be granted, which the Board supported by citation to case law.  See Sanchez-Benitez, 13 Vet. App. at 282.

Finally, as above, CUE motions must be made on the resultant Board decision.  At no point in its motion does the Veteran's representative point to any affirmative evidence that the Veteran suffered from a particular current back disability.  There is no showing that the correct facts-i.e. sufficient evidence of a current back disability-existed at the time of the November 2010 Board decision in question.  Instead, this argument is based on how the Board weighed the facts before it in making its decision, and such arguments do not rise to the level of CUE.  38 C.F.R. § 20.1403(d).  

The motion's final argument-that x-rays performed in conjunction with the March 2006 examination are of little value-does not support a finding of CUE for many of the reasons detailed above.  Most importantly, this argument basically alleges a failure in the duty to assist (namely by obtaining an adequate medical examination), and such failures do not constitute CUE.  See 38 C.F.R. § 20.1403(d); and Willsey, 535 F.3d at 1373.

For the foregoing reasons, the Board does not find that the November 15, 2010 Board decision should be revised or reversed on the grounds of CUE.  Because the moving party submitted specific allegations of CUE, a denial of the motion on the merits, rather than dismissal without prejudice, is appropriate.  See Simmons v. Principi, 17 Vet. App. 104 (2003).

Finally, the notice and assistance provisions of 38 U.S.C.A. §§ 5103(a), 5103A, and 38 C.F.R. § 3.159 are not applicable to motions to revise Board decisions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  No discussion of the duties to notify and to assist is warranted.  


ORDER

The motion to revise or reverse a November 15, 2010 decision of the Board that denied entitlement to service connection for a back disability is denied.



                       ____________________________________________
	RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



